PER CURIAM.
Appellant, Roman Ricardo (“Ricardo”), appeals the trial court’s order denying rehearing of an order denying Ricardo’s motion to vacate a final judgment filed pursuant to Florida Rule of Civil Procedure 1.540(b) in a foreclosure case. The Appel-lee moves to dismiss the appeal. Because an order on a motion for rehearing is not independently appealable pursuant to Florida Rule of Appellate Procedure 9.180(a)(4), we grant Appellee’s Motion to Dismiss for lack of jurisdiction. See Christ v. Christ, 103 So.3d 1056, 1057 (Fla. 1st DCA 2013) (“[T]he order denying rehearing is not independently reviewable.”) (citing Fla. R. App. P. 9.130(a)(4), and Grant v. Jones, 933 So.2d 32 (Fla. 1st DCA 2006)); accord Bastida v. Vitaver, 590 So.2d 1092, 1092-93 (Fla. 3d DCA 1991) (dismissing appeal of order denying re-' hearing because it was “plainly a non-final order which is not appealable under Fla. R. App. P. 9.130(a), as authorized by Article V, Section 4(b)(1) of the Florida Constitution.”).
Dismissed.